DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Rejoinder
Claims 9–11 are rejoined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was granted by Gregory Lowen on February 10, 2021.
With respect to the claims filed December 29, 2020, please make the following amendments: 
(Currently Amended) A hollow fiber membrane module comprising a case and a hollow fiber membrane built in the case,
wherein the hollow fiber membrane contains a polysulfone-based polymer and a hydrophilic polymer, and satisfies the following (A) and (B),
wherein an amount of an eluted substance, which was obtained by dividing the amount (mg) of the hydrophilic polymer in 4 L of a liquid, where the liquid was obtained by circulating ultrapure water heated at 37°C through a passage of an inner surface side of the hollow fiber membrane for 4 hours at 200 ml/min, by the total value of an inner surface area (m2) of the hollow fiber membrane filled into the hollow fiber membrane module, is 1.0 mg/m2 or less, and
wherein the hollow fiber membrane has a water content of 4% by mass or less,

(B) a flexible layer exists on an inner surface of the hollow fiber membrane, where the hollow fiber membrane is in a wet state and wherein the flexible layer has a thickness of 7 nm or more; and
wherein a retention ratio of the albumin sieving coefficient is 60% or more, when the concentration of albumin was measured using Bovine blood containing sodium citrate having a hematocrit value of 30%, a total protein amount of 6.5 g/dl, and a temperature of 37°C, which is circulated in the hollow fiber membrane module with a flow rate of 200 ml/min, and the albumin sieving coefficient (Sc-Alb) every elapsed time by the following equation:
Sc - Alb (%) = 2CDo/(CBi + CBo) x 100
where CDo denotes an albumin concentration (g/ml) of a Do circuit outlet side, CBi denotes an albumin concentration (g/ml) of a Bi circuit inlet side, and CBo denotes an albumin concentration (g/ml) of a Bo circuit outlet side, and
using the following equation, a retention ratio of an albumin sieving coefficient after a lapsed time of 240 minutes was calculated from the values of the albumin sieving coefficient after circulation for 5 minutes and circulation for 240 minutes:
Albumin sieving coefficient retention ratio (%) = Sc - Alb (after 240 minutes)/Sc - Alb (after 5 minutes) x 100[[.]]
wherein the polysulfone-based polymer is polysulfone and the hydrophilic polymer is polyvinylpyrrolidone;
wherein the flexible layer is made of one of polyvinyl alcohol having a saponification degree of less than 99%, a vinylpyrrolidone/vinyl acetate copolymer, and a vinylpyrrolidone/vinylcaprolactam copolymer.
(Cancelled)
(Cancelled)
(Cancelled)
Reasons for Allowance
Claims 1, 3, 7–11, and 14–17 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Ueno ‘0281 in view of Ueno ‘6542 and Yokota.3 However, the Specification4 suggests that the presently claimed invention provided unexpected results: (1) unexpectedly low elution amount of hydrophilic polymer; (2) unexpectedly low number of adhered platelets; and (3) improved defoamability. (Spec. ¶ 130, Tbl. 2 (suggesting that, collectively, the hollow fiber membranes of Examples 1–10 had (a) lower elution amounts of hydrophilic polymer, (b) lower numbers of adhered platelets, and (c) better defoamability—than the hollow fiber membranes of Comparative Examples 1–6); ¶ 52 (“In a dry-type hollow fiber membrane module with a substantially dry hollow membrane, defoamability during use is improved.”); ¶ 127 (“Defoamability was also inferior as compared with the polymer having low water content.”).)
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even 
The Specification appears to provide evidence of unexpected results with regards to at least the material selections present in amended claim 1 supra: (1) the materials for the hollow fiber membrane (polysulfone and polyvinylpyrrolidone); and (2) the materials for the flexible layer (one of polyvinyl alcohol having a saponification degree of less than 99%, a vinylpyrrolidone/vinyl acetate copolymer, and a vinylpyrrolidone/vinyl-caprolac-tam copolymer). (Spec. ¶¶ 109–128 (disclosing the material selections for Examples 1–10 and Comparative Examples 1–6); see also Tbl. 2 (comparing the performance of hollow fiber membranes corresponding to the Examples and Comparative Examples).)
Furthermore, each of the references cited supra appear to be silent with regards to the unexpected results disclosed in the Specification. As such, the evidence provided in the Specification appears to be sufficient to overcome the prima facie case of obviousness made over these references. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number -8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO 2012/091028 Al, published July 5, 2012 (“Ueno ‘028”). Note, Examiner is using US 2013/0306544 A1 (published November 21, 2013) as an English translation of Ueno ‘028.
        2 US 2011/0017654 A1, published January 27, 2011 (“Ueno ‘654”).
        3 US 2008/0044643 A1, published February 21, 2008 (“Yokota”).
        4 Specification filed November 2, 2016 (“Spec.”).